Citation Nr: 1711106	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as the residuals of a right ankle fracture.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for the residuals of a pelvic fracture.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a low back disability, claimed as secondary to service-related pelvic fracture residuals.


REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, including a period of active duty for training from July 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to participate in a hearing before the Board; however, prior to the scheduled hearing date, she withdrew her hearing request.

These matters were previously remanded by the Board in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the service connection claims for bilateral ankle disabilities, the residuals of a pelvic fracture, a right hip disability, and a low back disability can be adjudicated. 

With regard to the service connection claims for a right ankle disability, claimed as the residuals of a right ankle fracture, and a left ankle disability, the record reflects two negative nexus opinions, in April 2009 and April 2016 VA examination reports.  The record also contains an October 2014 private report which reflects examination of the Veteran and the following statement: "[t]here is a possible correlation to be made between the ankle and Achilles tendon injuries sustained while on active duty and the resultant bone infarcts and enthesopathic changes found on her MRI."  The Board requests an addendum opinion in light of the conflicting evidence of record and because the VA examiner failed to comment on the October 2014 private medical report.  

With regard to the service connection claims for a hip disability and the residuals of a pelvic fracture, the June 2014 remand ordered that a new examination consider the March 2008 private bilateral hip/pelvic x-rays of record, which were interpreted to reveal degenerative changes of the left hip, noting that this finding is particularly relevant given the in-service diagnosis of a pelvic stress fracture affecting the left hip.  The remand also noted that the examiner's medical opinion regarding the etiology of the Veteran's hip impairments impermissibly relies solely on the absence of treatment since service.  As reported by the Veteran in 1984 and again in conjunction with her instant service connection claims, she did not seek medical treatment for many years after service due to her financial inability to do so, not due to any lack of related pathology. 

In April 2016, a VA examination was conducted with the following opinion: "[t]here is no indication that the problems with the hip and pelvis are secondary to active service . . . . . [c]urrent x-rays are normal."  This rationale is inadequate, as it did not consider the March 2008 x-rays, and again relied on lack of evidence to support the opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).   As such, a new opinion is required.

As the Veteran asserts that her low back disability is secondary to her disability of her hips and pelvis, adjudication of her service connection claim for a lower back disability is deferred.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA examiner who performed the April 2016 VA examination, if available; or a suitable replacement if unavailable.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle disabilities, to include the degenerative changes observed on the VA bone scan performed in June 2009, are related to her qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA).  The examiner is explicitly requested to consider the October 2014 private report which reflects examination of the Veteran and the following statement: "[t]here is a possible correlation to be made between the ankle and Achilles tendon injuries sustained while on active duty and the resultant bone infarcts and enthesopathic changes found on her MRI[,]" and resolve this positive nexus opinion with the negative VA examiners' opinions of record recorded in April 2009 and April 2016.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also, obtain an addendum medical from the VA examiner who performed the April 2016 VA examination, if available; or a suitable replacement if unavailable.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pelvic and hip disabilities, to include the degenerative changes observed on x-rays performed in March 2008, are related to her qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA).  Please render an opinion that does not rely solely on the absence of treatment since service.

If it is determined that any current pelvic or hip disabilities are related to service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is secondary to, or aggravated by, her pelvic or hip disabilities. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




